Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-24 are pending.  Claims 1-13 the subject of this NON-FINAL Office Action.  Claims 14-24 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 01/14/2022 is acknowledged.  
Claims 14-24 are withdrawn.

Claim Interpretations
	In light of the specification, “internal amplification control [IAC], comprising a single oligonucleotide primer and a nucleic acid template” means the IAC reaction/system only has one primer for the template/IAC.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 7-9 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
In claims 4 and 8-19, “the probe” is confusing because there is no probe specified in any previous claims.
Further in claims 4 and 8, it is entirely unclear how the probe “activates.”
The wording "at least about", used in claims 7 and 13, is vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claim unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7 and 10-12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by TISI (WO2010007355A1).
As to claim 1, TISSI teaches IAC systems using linearly-amplified IAC using single primer (page 4, paragraph 1 - page 6, paragraph 3; figures 1-3; page 8, last
paragraph - page 10, paragraph 1; figures 4-8, 11; examples 1-6; claims 1-2, 4-24).
	The internal control can be amplified using a non-exponential (e.g. linear) nucleic acid amplification and the test-sample using an exponential nucleic acid amplification. Tli RNaseH can elicit linear amplification of polynucleotides in a linear-like fashion under
conditions used to perform methods such as LAMP or RDC. In this way an internal
control can be achieved by adding to the amplification mixture the internal control
polynucleotide (defined as a polynucleotide having no homology to the target
polynucleotide and no deliberate primer binding sites for any of the primers used that
can be acted on by the additive) and e.g. Tli RNaseH. Since the internal control is amplified linearly, if there is only one primer, no new templates are formed and amplification is linear with each cycle, and hence one can assume that even if the internal control template is present in higher concentration than the target nucleic acid, the amplification of the template of the internal control would not consume reagents at a faster rate than the amplification of the target nucleic acid.
	As to claims 2-3, TISI teaches single primer extended (id.).
	As to claim 5, TISI teaches target proteins (pgs. 10-11).
	As to claim 6, TISI teaches environmental sample (pg. 16).
	As to claim 10, TISI teaches fluorescent signals (pg. 14).
	As to claim 11, TISI teaches quantifying IAC (pgs. 11, 15, 16, 17).
	As to claim 12, TISI teaches reference/control samples (pg. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over TISI, in view of HOORFAR ET AL: "Practical considerations in design of internal amplification controls for diagnostic PCR assays.", JOURNAL OF CLINICAL MICROBIOLOGY, vol. 42, no. 5, 1 May 2004 (2004-05-01), pages 1863-1868, XP055004901, ISSN: 0095-1137, DOI: 10.1128/JCM.42.5.1863-1868.2004.
	TISI teaches the elements of claim 1 as explained above.  TISI does not explicitly teach hydrolysis probes.
	However, Hoorfar provides motivation to apply common hydrolysis probes for IAC detection and quantification.  It discusses, inter alia, ways of constructing competitive and noncompetitive internal amplification control (IAC) sequences. It also discusses how DNA can be embedded in a vector system, and that linearized (loop-free), recombinant plasmid DNA, including the IAC sequence, serves as template in the PCR. It also describes hydrolysis probes (TaqMan) used in PCR to obtain a specific hydrolysis in the inner region of the chimeric DNA to distinguish the PCR signal of the target and IAC in a real-time PCR assay (see page 1864, right-hand column, paragraph 3 - page 1868, left-hand column, paragraph 1; tables 1-2). Hence, it would be obvious to 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar hydrolysis probes to familiar IACs to quantify IACs with a reasonable expectation of success.

Claims 7 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over TISI, in view of SAGNER (US 20020058262).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to optimize familiar result-effective variables of DNA polymerase concentration, primer concentration, and ratio of template nucleic acid to target nucleic acid according to the application with a reasonable expectation of success.
As to claim 1, TISI teach as much.
	TISI does not explicitly teach the DNA polymerase concentration, primer concentration, and ratio of template nucleic acid to target nucleic acid of claims 7 and 13.
	However, TISI and SAGNER demonstrate that a skilled artisan would have been familiar with such result-effective variables.  TISI teaches to optimize polymerase and primer concentrations, along with IAC and target nucleic acid ratios using familiar techniques (pgs. 9-10, 15).  SAGNER teaches the same (claims 1, 7-8, paras. 0222, 0244, for example).
prima facie obvious to one having ordinary skill in the art before the effective filing date to optimize result-effective variables of DNA polymerase concentration, primer concentration, and ratio of template nucleic acid to target nucleic acid according to the application to yield predictable results with a reasonable expectation of success.

Prior Art
	The following prior art teaches IAC in linear amplification reactions (e.g. SDA): US 20060014170; US 20050233331; US 20080044816; US 20100136513.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/AARON A PRIEST/Primary Examiner, Art Unit 1637